Citation Nr: 0013952	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to secondary service connection for headaches.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Initially, the veteran's appeal included the issue noted on 
the first page of this decision, and entitlement to an 
increased evaluation for a low back disability, rated as 20 
percent disabling.  In November 1999, the Board denied the 
increased rating issue, and remanded the secondary service 
connection issue to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review. 


FINDING OF FACT

The claim of entitlement to secondary service connection for 
headaches is plausible.  


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran claims that he has a headache disability that is 
secondary to his service-connected low back disability.  VA 
outpatient treatment records show that in September 1992, the 
veteran complained of pain in the lower back radiating to his 
legs and to his neck, with occipital headaches.  The record 
shows that when the veteran was examined by VA in March 1993, 
he reported having daily headaches.  The examiner diagnosed 
chronic headaches, undetermined etiology, questionable due to 
back injury.  In April 1994, the veteran complained of 
radiating pain to the posterior neck, and headaches related 
to this pain.  The VA examiner found that in terms of the 
veteran's headaches he did not actually complain of 
headaches, but really complained of his back pain radiating 
up his neck into the base of his head and not a true 
headache, really rather related to what appeared to be 
essentially musculoskeletal back problems.  

Private medical records show that the veteran was treated on 
March 10, 1997, after complaining of having a headache.  The 
veteran reported that his mother had died the prior Wednesday 
and that he had had a headache beginning after that.  The 
pain was noted to be bilateral at the top of his head and 
behind the eyes.  The veteran denied a previous history of 
headaches. A CT of the head was noted to be negative for any 
cranial abnormality.  The diagnosis was, acute cephalgia 
secondary to tension headaches.  The examiner noted that this 
appeared to be more like a tension headache, that the veteran 
was under a great deal of stress, and that there was no 
evidence of any infectious component or of any intracranial 
abnormality.  

Considering the facts outlined above, the Board concludes 
that the appellant has submitted evidence sufficient to 
render his claim of secondary service connection for a 
headache disability well grounded.  Jones, 12 Vet. App. 383.  
He has current complains of head pain, a headache disability 
has been diagnosed, and a VA examiner has noted that the 
veteran has headaches questionably due to his back injury.  



ORDER

The claim of entitlement to secondary service connection for 
headaches is well grounded and to that extent, the appeal is 
granted.  


REMAND

The Board notes that headaches were diagnosed by a VA 
examiner in March 1993, the etiology of the headaches was 
reported to be undetermined.  Another VA examiner has 
attributed the veteran's head pain to his low back 
disability.  Also headaches were diagnosed in 1997 when the 
veteran was treated at a private facility.  However, this was 
reported to be acute, and due to stress and tension.  

The Board finds that due to the conflicting medical findings, 
additional information is necessary prior to a final 
decision.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's headache complaints.  All 
indicated studies should be performed.  
The examiner should document all 
neurological findings.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's headache complaints are related 
to his service-connected back disability.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

